                   Case 3:18-mj-71806-MAG Document 1 Filed 12/19/18 Page 1 of 6


AO 91 (Rev. 11/11) Crimina! Complaint


                                     United States District Court                                                          /p
                                                                 for the                                               :        -7
                                                Northern District of California
                                                                                                                                     9-

                  United States of America                                                                             <V
                                V.

                                                                           Case No.
                   Rain Olson Daugherty
                                                                             ~X        /r—

                          Defendant(s)
                                                                             3 18 71806 MAG
                                                 CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  November29, 2018               in the county of            San Francisco                  in the
     Northern          District of            California        , the defendant(s) violated:

            Code Section                                                      Offense Description
18 use s 2113(a)                                Bank robbery




         This criminal complaint is based on these facts:

See attached affidavit of FBI SA Gary F. Grzymala




         sf Continued on the attached sheet.


                                                                                                Complainant's signature'^
    Approved as to form
                                                                                              FBI SA Gary F. Grzymala
                             AUSA
                                                                                                 Printed name and title


Sworn to before me and signed in my presence.


Date: I ^                   ^
                                                                                                   Judge's signature

City and state:                         San Francisco, OA                      Hon. Sallie Kim, United States Magistrate Judge
                                                                                                 Printed name and title
Case 3:18-mj-71806-MAG Document 1 Filed 12/19/18 Page 2 of 6
Case 3:18-mj-71806-MAG Document 1 Filed 12/19/18 Page 3 of 6
Case 3:18-mj-71806-MAG Document 1 Filed 12/19/18 Page 4 of 6
Case 3:18-mj-71806-MAG Document 1 Filed 12/19/18 Page 5 of 6
Case 3:18-mj-71806-MAG Document 1 Filed 12/19/18 Page 6 of 6
